Citation Nr: 1713137	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  12-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 10 percent prior to October 6, 2010, and 20 percent since October 6, 2010, for right ankle impairment. 

2.  Entitlement to a schedular evaluation in excess of 20 percent for left ankle impairment (exclusive of temporary 100 percent evaluations assigned from May 25, 2011 to July 31, 2011 and from September 11, 2013 to October 31, 2013).

3.  Entitlement to a schedular evaluation in excess of 10 percent increased rating prior to January 21, 2015, and in excess of 30 percent since January 21, 2015 (exclusive of temporary 100 percent evaluations assigned from October 28, 2010 to November 30, 2010, and from February 29, 2016 to April 30, 2016) for left knee total replacement previously rated as degenerative joint disease of the left knee.

4.  Entitlement to an evaluation in excess of 20 percent for right ankle impairment on an extraschedular basis.

5.  Entitlement to an evaluation in excess of 20 percent for right ankle impairment on an extraschedular basis.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from April 1980 to September 1992.

The issue of entitlement to an evaluation in excess of 10 percent prior to October 6, 2010, and 20 percent since October 6, 2010, for right ankle impairment comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in June 2015.  A Joint Motion for Partial Remand with respect to these issues notes that the Board did not provide an adequate statement of reasons or bases to support its finding that "referral for consideration of an extraschedular rating is not warranted."  Specifically, the parties noted that although the Board noted that the Veteran was service-connected for right ankle impairment and a left knee scar, it failed to consider his service-connected left knee disability and his left ankle impairment in determining whether extraschedular referral was warranted.

The issues of entitlement to increased ratings for left ankle impairment and left knee impairment are before the Board of Veterans' Appeals (Board) following a Board Remand in June 2015.  This matter was originally on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Boise, Idaho.

In May 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The evidence of record raises a question as to whether a rating in excess of 20 percent is warranted on an extraschedular basis such that the matter must be referred for extraschedular consideration.  As such, it has been added as separate issues, as reflected on the title page of this decision.

The issues of entitlement to an evaluation in excess of 10 percent increased rating prior to January 21, 2015, and in excess of 30 percent since January 21, 2015 (exclusive of temporary 100 percent evaluations assigned from October 28, 2010 to November 30, 2010, and from February 29, 2016 to April 30, 2016) and entitlement to evaluations in excess of 20 percent for right and left ankle impairments on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to October 6, 2010, the Veteran's right ankle impairment was not manifested malunion of the tibia and fibula with moderate ankle disability, anklyosis, marked limited motion of ankle, ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, malunion of os calcis or astragalus with marked deformity, or astragalectomy. 

2.  Since October 6, 2010, the Veteran's right ankle impairment has not been manifested by impairment of the tibia and fibula with marked ankle disability or ankylosis.

3.  The Veteran's left ankle impairment (exclusive of temporary 100 percent evaluations assigned from May 25, 2011 to July 31, 2011 and from September 11, 2013 to October 31, 2013), has not been manifested by malunion of the tibia and fibula with marked ankle disability or ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to October 6, 2010, the schedular criteria for a rating in excess of 10 percent for the Veteran's right ankle impairment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2.  Since October 6, 2010, the schedular criteria for a rating in excess of 20 percent for the Veteran's right ankle impairment have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.

3.  The schedular criteria for a rating in excess of 20 percent for the Veteran's left ankle impairment (exclusive of temporary 100 percent evaluations assigned from May 25, 2011 to July 31, 2011 and from September 11, 2013 to October 31, 2013), have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's June 2015 Remand, the Appeals Management Center (AMC) obtained outstanding VA treatment records since January 2015 and scheduled the Veteran for a VA examination to determine the severity of the Veteran's left ankle disability, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  

The Veteran was afforded VA examinations with respect to his claims on several occasions, to include a more recent examination in February 2016 as a result of the Board's June 2015 remand.  The Board finds that the February 2016 VA examination report substantially complies with the Board's prior remand directives as all findings necessary to determine the current severity of the Veteran's left ankle disability has been obtained.  

The Board is aware of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016) as it pertains to VA examinations recording the results of range of motion testing for pain on both active and passive motion in weight-bearing and nonweight-bearing.  With respect to the issue of entitlement to a rating in excess of 10 percent for right ankle impairment for the period prior to October 6, 2010, retroactive range of motion testing cannot be performed.  Consequently, it is no longer possible to determine the Veteran's range of motion in the manner now required by Correia.  In fact, an examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner. The Board points out that the Court in Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Id. at *8 n.7.  In this case, those tests simply cannot be conducted with respect to the period prior to October 6, 2010.  With respect to the issues of entitlement to ratings in excess of 20 percent for right ankle impairment since October 6, 2010, and left ankle, the Veteran is currently receiving the maximum schedular rating for motion loss for both ankles.  Although the ankle examinations do not provide range of motion in weight bearing and non-weight bearing and active and passive motion, the Board finds that it may nonetheless proceed to adjudication of the claim.  The range of motion necessary for a higher evaluation would be no range of motion, or ankylosis of the ankle.  At no point has the Veteran alleged that either ankle is fixed.  Thus, a remand for an examination that complies with Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (finding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  As such, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Musculoskeletal disabilities of the ankle are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 -- Diagnostic Code 5270 (ankylosis of the ankle); Diagnostic Code 5271 (limited motion of the ankle); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of the os calcis or astragalus).  Also for consideration is Diagnostic Code 5262 (impairment of the tibia and fibula with ankle disability).  

The Veteran's service-connected right and left ankle disabilities have been rated pursuant to 38 C.F.R. § 4.71a, Diagnostics Code 5271, for limited motion of ankle.  Under this code, moderate limited motion of the ankle warrants a 10 percent rating and marked limited motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Normal range of motion for the ankle is from 0 to 20 degrees dorsiflexion and from 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

The words "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  

By definition, ankylosis contemplates a total absence of joint mobility.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," Stedman's Medical Dictionary 87 (25th ed. 1990)).

Right Ankle Prior to October 6, 2010

The Veteran's service-connected right ankle disability prior to October 6, 2010 has been assigned a 10 percent rating pursuant to 38 C.F.R. § 5271, for moderate limited motion of the ankle.  

In order for an evaluation higher than the assigned 10 percent rating to be warranted for the right ankle prior to October 6, 2010, there must be malunion of the tibia and fibula with moderate ankle disability, anklyosis of the ankle, marked limited motion of ankle, ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, malunion of os calcis or astragalus with marked deformity, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5271, 5272, 5273, and 5274.  

In May 2010, the Veteran denied any pain in the right ankle; x-rays were normal.  

On VA examination in July 2010, the Veteran reported increasing right ankle pain aggravated by prolonged walking or standing which he treated with pain medication with fair results.  He also reported giving away, instability, pain, stiffness, decreased speed of joint motion, and severe flare-ups occurring every 5-6 months and generally lasting 1-2 days which he described as incapacitating.  He reported that he was unable to walk during his flare-ups due to pain.  Physical examination demonstrated dorsiflexion limited to 10 degrees and plantar flexion limited to 40 degrees with pain but no additional limitation of motion following repetitive motion.  There was also no objective evidence of instability, tendon abnormality, or ankylosis.

The Board finds that prior to October 6, 2010, at its worst, the Veteran's right ankle disability has been manifested by dorsiflexion to 10 degrees and plantar flexion to 40 degrees.  The record does not demonstrate that the Veteran's right ankle disability was manifested by malunion of the tibia and fibula with moderate ankle disability, anklyosis, marked limited motion of ankle, ankylosis of the subastragalar or tarsal joint in poor weight-bearing position, malunion of os calcis or astragalus with marked deformity, or astragalectomy.  As such, prior to October 6, 2010, the Veteran's right ankle disability did not meet the schedular criteria for a rating higher than 10 percent under Diagnostic Codes 5262, 5270-5274.  38 C.F.R. §§ 4.71a.

      Right Ankle since October 6, 2010

The Veteran's service-connected right ankle disability since October 6, 2010, has been assigned the maximum rating of 20 percent pursuant to 38 C.F.R. § 5271, for marked limited motion of the ankle.  In order for an evaluation higher than the assigned 20 percent to be warranted, there must be impairment of the tibia and fibula with marked ankle disability or ankylosis of the right ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5270. 

VA treatment record dated October 6, 2010, shows right ankle plantar flexion to 45 degrees, dorsiflexion to "-5" degrees, and inversion and eversion to 15 degrees with pain and diminished muscle strength.  Talar tilt test was positive for pain and the anterior drawer test was negative.  

On VA examination in October 2011, the Veteran reported that his ankle hurt on a daily basis, and he rated his right ankle pain as 7/10.  Physical examination demonstrated dorsiflexion to 5 degrees and plantar flexion to 45 degrees with pain but no additional limitation of motion.  The examiner opined that the Veteran had functional loss in the form of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Veteran had right ankle pain upon palpation.  Muscle strength was normal, and joint stability testing was consistent when the right and left ankles were compared.  There was also no ankylosis of the ankle, subtalar, or tarsal joints.  The examiner noted that the Veteran used a right ankle brace constantly and occasionally used crutches, due to bilateral ankle and left knee pain. 

VA treatment records between May 2012 and June 2012 indicated that the Veteran had active right ankle plantar flexion to 40 degrees, dorsiflexion to "-5" degrees, and 10 degrees of supination and pronation.  Muscle strength was diminished, and his motion was noted to be limited by pain and weakness.  VA treatment record in November 2013 indicated that physical demonstrated that the Veteran's right ankle rested at 28 degrees of plantar flexion, that he could not maintain a neutral ankle position, and that he had only 2 degrees of plantar flexion and 7 degrees of active dorsiflexion from resting position.   The Veteran had diminished strength and minimal limitation with ankle passive range of motion in all planes but less than 25 percent active inversion and eversion in a gravity-eliminated position. 

On VA examination in February 2016, physical examination demonstrated motion was limited to 5 degrees in dorsiflexion and 45 degrees in plantar flexion with no additional limitation of motion.  

The Board finds that the Veteran's right ankle disability since October 6, 2010, has not been manifested by malunion of the tibia and fibula with marked ankle disability or anklyosis and as such does not meet the schedular criteria for a rating higher than 10 percent under Diagnostic Codes 5262 or 5270.  38 C.F.R. §§ 4.71a.

      Left Ankle

The Veteran's service-connected left ankle disability (exclusive of temporary 100 percent evaluations assigned from May 25, 2011 to July 31, 2011 and from September 11, 2013 to October 31, 2013), has been assigned the maximum rating of 20 percent pursuant to 38 C.F.R. § 5271, for marked limited motion of the ankle.  In order for an evaluation higher than the assigned 20 percent to be warranted, there must be impairment of the tibia and fibula with marked ankle disability or ankylosis of the right ankle.  38 C.F.R. § 4.71a, Diagnostic Codes 5262 and 5270. 

VA treatment records indicate that in May 2010, the Veteran reported left ankle pain; x-rays were normal.  Physical examination of the left ankle demonstrated no scars and normal range of motion.  In June 2010, the Veteran presented with complaints of bilateral ankle pain, more severe on the left in the area of the ATFL and anterior ankle joint.  On physical examination there was minimal pain with ankle joint range of motion especially at end range of dorsiflexion.  Assessment was degenerative joint disease left ankle joint; steroid injection was administered and lace up ankle braces were dispensed.  

On VA examination in July 2010, the Veteran reported increasing left ankle pain aggravated by prolonged walking or standing which he treated with pain medication with fair results.  He also reported giving away, instability, pain, stiffness, decreased speed of joint motion, and severe flare-ups occurring every 5-6 months and generally lasting 1-2 days which he described as incapacitating.  He reported that he was unable to walk during his flare-ups due to pain.  Physical examination demonstrated dorsiflexion to 7 degrees and plantar flexion to 40 degrees with pain on motion but no additional limitation of motion on repetitive use.  There was also no objective evidence of instability, tendon abnormality, or ankylosis.  

VA treatment record dated October 6, 2010, shows left ankle plantar flexion to 40 degrees, dorsiflexion to "-25" degrees, inversion to 10 degrees, and eversion to 15 degrees with pain and diminished muscle strength.  Talar tilt test was positive for pain and the anterior drawer test was negative.  A November 2010 VA treatment record notes MRI findings of a 6 mm medial talar dome osteochondral lesion.  The Veteran was diagnosed as having osteochondrititis dessecans of the talus.  A January 2011 VA treatment record notes dorsiflexion to 8 degrees and plantar flexion to 60 degrees.  An August 2011 VA treatment record shows range of motion within normal limits for the left ankle status post left ankle surgery.  X-rays showed the subtalar joint screw and the posterior calcaneal screw holding; a realignment osteotomy of the body of the calcaneus is seen as before with no new abnormality or postsurgica1 complication identified.

On VA examination in October 2011, the Veteran reported that his ankle hurt on a daily basis, and he rated his right ankle pain as 8/10.  Physical examination demonstrated dorsiflexion to 5 degrees and plantar flexion to 45 degrees with pain but no additional limitation of motion.  The examiner opined that the Veteran had functional loss in the form of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, instability, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  The Veteran had left ankle pain upon palpation.  Muscle strength was slightly diminished, and joint stability testing was consistent when the right and left ankles were compared.  There was also no ankylosis of the ankle, subtalar, or tarsal joints.  There was daily left Achilles tendon pain noted.  The examiner noted that the Veteran used a left ankle brace constantly and occasionally used crutches, due to bilateral ankle and left knee pain. 

VA treatment record dated in May 2012 indicates that the Veteran had active left ankle plantar flexion to 45 degrees, dorsiflexion to 0 degrees, and 5 degrees of supination and pronation.  Muscle strength was diminished, and his motion was noted to be limited by pain and weakness.  VA treatment record dated in June 2012 shows same range of motion as in May 2012, and that the left ankle was still weak but getting stronger.  

VA treatment record dated in March 2013 shows active left ankle plantar flexion to 40 degrees, dorsiflexion to -5 degrees, inversion to 10 degrees, and eversion to 5 degrees; and passive left ankle plantar flexion to 50 degrees, dorsiflexion to 5 degrees, inversion to 30 degrees, and eversion to 25 degrees and diminished strength.  VA treatment record in November 2013 indicated that physical demonstrated that the Veteran's left ankle rested at 25 degrees of plantar flexion, that he could not maintain a neutral ankle position, and that he had 0 degrees of plantar flexion from resting position.  He could actively plantar flex 25 degrees from pre-aligned neutral.  The Veteran had diminished strength and minimal limitation with ankle passive range of motion in all planes but less than 25 percent active inversion and eversion in a gravity-eliminated position. 

On VA examination in February 2016, motion was limited to 0 degrees in dorsiflexion and 25 degrees in plantar flexion with no additional loss of motion or function.  There was also no objective evidence of  tendon abnormality or ankylosis.  There was instability and muscle atrophy.  The examiner noted only shin splints (medial tibial stress syndrome) and not stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or astragalectomy.  The examiner also noted that shin splints did not affect the ankle range of motion.  The examiner noted that the Veteran underwent complete reconstruction in 2014 with residual of tight Achilles tendon; and x-rays noted possible Achilles tendinopathy.   

The Board finds that the Veteran's left ankle disability (exclusive of temporary 100 percent evaluations assigned from May 25, 2011 to July 31, 2011 and from September 11, 2013 to October 31, 2013) has not been manifested by malunion of the tibia and fibula with marked ankle disability or anklyosis and as such does not meet the schedular criteria for a rating higher than 10 percent under Diagnostic Codes 5262 or 5270.  38 C.F.R. §§ 4.71a.

The Board has considered whether a separate compensable rating is warranted for the Veteran's left knee surgical scars; however, the record does not indicate that the Veteran's left ankle surgical scars have been tender or painful, or caused any functional impairment to warrant a separate compensable disability rating on the basis of scars under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.  On VA examination in October 2011, the Veteran's surgical scar was not noted to be painful, unstable, or the total area greater than 39 square centimeters (6 square inches).  On VA examination in February 2016, the Veteran's left ankle surgical scars were not visible and not symptomatic.

The Board has also considered whether the Veteran is entitled to an increased level of compensation for his right and left ankle disabilities on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321 (b)(1) (2016). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the record contains complaints of foot and ankle cramps especially at night causing the Veteran to lose sleep.  As cramps and sleep deprivation are not contemplated by the ankle rating criteria pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270 to 5274, the Veteran's description of his symptoms is deemed to present an exceptional disability picture.

Consideration then turns to whether the second prong of Thun is met. There is no evidence that the disability caused hospitalization or substantially interfered with the Veteran's ability to obtain or maintain employment.  

At the July 2010 VA examination, the Veteran reported that he worked full time in a personnel department and that his duration was less than one year.  The Veteran reported being able to stand for 15 to 30 minutes and to walk more than 1/4 mile but less than one mile.  The Veteran also reported that he was unable to walk when flare occurred due to pain and that such flares were incapacitating.  The Veteran also reported that his last flare was three months prior.  The Veteran reported that he had lost no time from work.  The examiner determined that the Veteran's right and left ankle disabilities had significant effects on his usual occupation and mild to moderate effects on tasks that required frequent walking and prolonged standing.

In October 2010, the Veteran reported that he was working full time as a human resources specialist.  He reported walking daily, taking the bus to work, and tripping over his feet a lot with walking.  The Veteran also reported working as a baseball coach.   

At the VA examination in October 2011, the Veteran reported pain in both ankles limiting activity; he stated that he could reasonably walk about a quarter mile and could reasonably stand about 10 minutes.  

In September 2012, the Veteran reported working out more and walking three miles per day.  

In September 2013, seven weeks status post hardware removal of mba arthroereisis of the left foot, the Veteran stated that he did office work and was able to complete all of his work pain free.        

At the Travel Board hearing in May 2015, the Veteran testified that he could only walk a block or two before starting to have issues.  The Veteran testified that he had a major incident in which he fell because he did not raise his foot high enough when he is walking.  The Veteran testified, "... my job is mostly facility, so I'm running around to the parking lots and, you know, carrying cargo and stuff like that, turning in equipment."  

At the VA examination in February 2016, the Veteran reported flares occurring three times weekly with severe shooting pains lasting 10 minutes moderately to severely additionally limiting activity.  The Veteran also reported impaired walking, standing, and sleeping with cramps every night.  The examiner noted that the condition mildly impaired sedentary work and severely impaired physical work.  

Thus, the record does reflects that since May 2015, there appears to be marked interference with employment due to bilateral ankle disability.  As the evidence appears to show that the requisite factors under Thun are present, referral for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) for the Veteran's right and left ankle disabilities is warranted.

Additional Consideration

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  VA treatment record dated February 25, 2016, notes that at that time, the Veteran was employed full time.


ORDER

Entitlement to an increased rating for right ankle impairment, rated as 10 percent disabling for the period prior to October 6, 2010, is denied.

Entitlement to an increased rating for right ankle impairment, rated as 20 percent disabling since October 6, 2010, is denied. 

Entitlement to an evaluation in excess of 20 percent for left ankle impairment (exclusive of temporary 100 percent evaluations assigned from May 25, 2011 to July 31, 2011 and from September 11, 2013 to October 31, 2013) is denied.


REMAND

With respect to the Veteran's left knee total replacement, in June 2015, the Board remanded the case, in part, to afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected left knee disability.  He underwent VA examination on February 18, 2016 and then he underwent a total left knee arthroplasty on February 29, 2016.  

A 100 percent rating has been assigned from February 29, 2016 to April 30, 2017.  From May 1, 2017, his service-connected left knee disability will be rated as 30 percent disabling under Diagnostic Code 5055 for knee replacement (prosthesis).  38 C.F.R. § 4.71a.  However, although the Veteran's left knee disability rating has been adjusted to reflect his recent total knee replacement surgery, he has not been afforded a VA knee examination since undergoing this surgery.  Accordingly, a new VA examination is required.  The examination should include the testing warranted under 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  

As noted above, the Board finds that the issues of entitlement to evaluations in excess of 20 percent for right and left ankle impairments on an extraschedular basis should be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture with respect to his right and left ankle disabilities requires the assignment of an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to determine the current severity of the Veteran's left knee, status post total knee replacement.  The examiner is to be provided access to the claims file in conjunction with the examination.  In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

The examiner should indicate whether the Veteran experiences chronic residuals of his left total knee replacement, to include (but not limited to) any limitation of motion, severe painful motion, weakness, or instability.  In reporting the results of knee range of motion testing, the VA examiner should identify any objective evidence of pain in the knee.  The VA examiner should also test the range of motion of the knee in active motion, passive motion, weight-bearing, and non-weight-bearing, for both the left and right knees.  If the examiner is unable to conduct any of the above mentioned testing or concludes that any of the above mentioned testing is not necessary in this case, he or she should clearly explain why this is so for each test that is not performed. 

The extent of any weakened movement, excess fatigability, and incoordination on use of the left knee should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, the issues of entitlement to an evaluation in excess of 20 percent for right ankle impairment and entitlement to an evaluation in excess of 20 percent for left ankle impairment should be forwarded to the Director, Compensation Service, for extraschedular consideration consistent with 38 C.F.R. § 3.321 (b). 

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
After completion of the above action the Veteran's claim should be readjudiated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


